Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group III, species SEQ ID NO:  8318 in the reply filed on 7/2/19 is acknowledged.
Species SEQ ID NO:  8234, 8381, 8248, and 8332 have been rejoined to one another.  
All pending claims are considered.
It is noted that all claims have prior art rejections against them in this office action.  This is evidence that lack of unity would still exist between the instant product claims and any hypothetical method claims requiring these products.  
Paragraph numbering for applicant’s disclosure used in this office action is referring to numbering as set forth in the PGPUB 2019/0136325.  
	The specification teaches that the term “SqBE18” refers to nucleotide sequences that have at least 80% identity to the sequence of SEQ ID NO:  8220, 8262, 8304, or 8306 or fragments or reverse complements thereof or in some embodiments SqBE18 refers to a bisulfite converted sequence comprising a sequence having at least 80% identity to the sequence of SEQ ID NO: 8234, 8276, 8318, or 8360 or in some embodiments the SqBE18 sequence refers to a bisulfite converted sequence of a methylated nucleotide sequence comprising a sequence having at least 80% identity to the sequence of SEQ ID NO: 8248, 8290, 8332, or 8374 (paragraph 83 PGPUB).  Following paragraph 83, a DNA acid molecule "is" a SqBE18 molecule when it comprises a sequence at least 80% identity to SEQ ID NO:  8318 or a fragment thereof.  
	Bisulfite treatment converts unmethylated cytosine in a sample to uracil which when amplified results in thymine in a DNA sequence.  Each position that is a “y” in SEQ ID NO: 8318 represents where there was  “c” in a CpG of the native sequence.  
SEQ ID NO:  8318
gygattgtat ttggggtagt ttygtygygt tttagtygtt tttyggtagg aagygtaggt       60

gtgtgagtyg attyggagyg agtygygttt tygggttagy gtgggtaggg ygtygtagtt      120

tgygtagttt ygaggattty gygtygtttt ttygagttag ggtttttagg agyggg          176
 	Furthermore, it is noted that SqBE18 is fragment of the human CCNA1 promoter.  This is evidenced by comparing SEQ ID NO:  8318 the sequence portions given in Kitkumthorn et al.  (BMC Cancer 2006, 6:55; nine pages).   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 142 and 143 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims do not include all of the limitations of claim 31 from which they depend since they claim molecules that are longer than SEQ ID NO:  8318 and 8332.  Claim 31 is limited to a DNA molecule “consisting of” the recited molecules, and does not allow for molecules of the length claimed in 142 and 143, since SEQ ID NO: 8248 is 390 nucleotides in length.  This sequence, or a sequence with at least 85% identity to this sequence (over the full length) is not within the scope of claim 31.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 106-108, 111-116, 118-133 and 143 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitkumthorn et al.  (BMC Cancer 2006, 6:55; nine pages) in view of GenBank Accession AF124143.
 	Kitkumthorn teaches a bisulfite converted nucleic acid comprising a nucleotide sequence of SqBE18, wherein the bisulfite-converted nucleotide sequence consists of a nucleotide sequence that is 100% identical to SEQ ID NO:  8234 or a fragment thereof.  
The reference teaches a bisulfite converted nucleic acid comprising a nucleotide sequence of SqBE18, wherein the bisulfite-converted nucleotide sequence consists of a nucleotide sequence that is at least 80% identical to SEQ ID NO:  8248 or a fragment thereof. 
	SqBE18 is fragment of the human CCNA1 promoter.  
	The fragment taught by the reference that is amplified with the CCNA1 cloningF and cloningR primers is a 196 base pair sequence that consists of a fragment of SEQ ID NO:  8234.  This is evident by aligning the primers to SEQ ID NO:  8234, wherein the forward primer is identical to nucleotides 152-172 of SEQ ID NO:  8234 and the cloningR primer is identical to the complement of nucleotides 331-349 of SEQ ID NO:  8234.  See Table 1, Kitkumthorn et al.   The portion highlighted below is the amplified portion and the underlined portions are the primer binding sites.  The bold portion beginning at nucleotide 52 of the sequence is SEQ ID NO:  8318.  
<210> 8234
<211> 390
<212> DNA
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      polynucleotide

<400> 8234
yggggtaggy gyggttygta aggattttyg ygatggagay gtaatattgt ygygattgta       60

tttggggtag tttygtygyg ttttagtygt ttttyggtag gaagygtagg tgtgtgagty      120

gattyggagy gagtygygtt ttygggttag ygtgggtagg gygtygtagt ttgygtagtt      180

tygaggattt ygygtygttt tttygagtta gggtttttag gagygggtyg ygtaggagay      240

gttagagggg gttgttagyg gttgttggga gaaygggtta yggaaatagt tttttttaaa      300

gtyggggtta tygtggggtg ggygagttyg tttttttagg tygggggygy ggattagagg      360

ggaygtgtgt agayggtygy ggttagtttt                                       390


	Instant SEQ ID NO:  8248 differs from instant SEQ ID NO: 8234 in that each “y” in SEQ ID NO:  8234 is replaced with a “C” in SEQ ID NO:  8248, and thus SEQ ID NO:  8248 represents a product that would be formed after bisulfite treatment of a CCNA1 promoter that is fully methylated at each “CG” dinucleotide position within SEQ ID NO:  8234.  The portion that corresponds to the amplicon taught by the reference is highlighted. Instant SEQ ID NO: 8332 is bold portion beginning at nucleotide 52 of the sequence.  
<210> 8248
<211> 390
<212> DNA
<213> Artificial Sequence

<220>
<223> Description of Artificial Sequence: Synthetic
      polynucleotide

<400> 8248
cggggtaggc gcggttcgta aggattttcg cgatggagac gtaatattgt cgcgattgta       60

tttggggtag tttcgtcgcg ttttagtcgt ttttcggtag gaagcgtagg tgtgtgagtc      120

gattcggagc gagtcgcgtt ttcgggttag cgtgggtagg gcgtcgtagt ttgcgtagtt      180

tcgaggattt cgcgtcgttt tttcgagtta gggtttttag gagcgggtcg cgtaggagac      240

gttagagggg gttgttagcg gttgttggga gaacgggtta cggaaatagt tttttttaaa      300

gtcggggtta tcgtggggtg ggcgagttcg tttttttagg tcgggggcgc ggattagagg      360

ggacgtgtgt agacggtcgc ggttagtttt                                       390

	The reference teaches that DNA samples were subjected to bisulfite treatment. As the CCNA1 promoter is inherently present in genomic DNA samples, this means that the bisulfite treated samples inherently comprised DNA molecule that is a bisulfite-converted SqBE18.
A DNA molecule is “bisulfite-converted SqBe18” when it comprises a sequence with at least 80% identity to SEQ ID NO:  8318 or a fragment thereof.   
In the reference, the genomic DNA which has been bisulfite treated inherently contains (or comprises) a DNA molecule that has 100% identity to SEQ ID NO:  8318 in its entirety, since this is a bisulfite treated fragment of human genomic DNA, and SEQ ID NO:  8318 represents a fragment of human genomic DNA that was bisulfite treated, and it covers all possible permutations as to whether or not the CG cytosine nucleotides were methylated by virtue of the “Y” nucleotides present.  
With regard to claim 113-115 these limitations are product by process limitations and do not structurally modify the bisulfite-treated molecule.  
	With regard to claim 116, the amplicon is 196 nucleotides in length.  
	With regard to claims 118 and 119, amplified product comprises 21 CpGs which is evident by examining the portion including and between the primers.  
	With regard to claim 120-125, these limitations are product by process limitations, and although they attempt to define the source of the sequence, they do not impart any additional structure on the claimed molecule that distinguishes from the molecules taught by the reference. 
With regard to claim 126, the amplification product is 196 nucleotides in length. 
With regard to claim 127, amplified product comprises 21 CpGs which is evident by examining the portion including and between the primers.  
Therefore, with regard to claim 128, the amplified sequencing fragment is a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 consisting of a nucleotide sequence that is identical to a fragment of SEQ ID NO:  8248, the amplified molecule is at least 80 nucleotides in length; and the molecule comprises at least a one methylated cytosine and at least one unmethylated cytosine that has been bisulfite-converted.  See figure 3.  
With regard to claim 129, the amplified sequencing fragment is a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 comprising a nucleotide sequence that is identical to a fragment of SEQ ID NO:  8248, and the molecule comprises at least one methylated cytosine and at least one unmethylated cytosine that was bisulfite converted.  The amplified fragments taught in the reference comprise at least 16 CpGs.  See Figure 3. 
	In addition, the reference teaches amplifying fragments using the primer pair CCNA1 cloningF and cloningR.  
 	The reference teaches in Figure 3 many molecules that were amplified with cloningF and cloning were fully methylated at seventeen CpG positions reported.  The reference teaches that the cloning amplicon was 196 base pairs long (Table 1).  There are 21 CpG sites in the amplified fragment, evident at least by counting the “y” residues in the highlighted portion of SEQ ID NO 8234 above, which are converted to “c” in SEQ ID NO:  8248.  Therefore, for the clones in which seventeen CpG were methylated, that leaves only three unknown nucleotides, that is the three unreported CpG sites.  Even if each of these three CpG were unmethylated, the amplified nucleic acid would differ from SEQ ID NO:  8248 at only three positions, 3/196, thus has at least 98% identity to SEQ ID NO: 8248.  
 	With regard to claim 31, the amplified fragment consists of a nucleotide sequence that is at least 98% identical to a fragment of SEQ ID NO:  8248, the DNA molecule is at least 50 nucleotides in length and it comprise more than nine methylated cytosines and at least one unmethylated cytosine that has been bisulfite converted.  
There are at least 21 CG dinucleotides in the amplified portion of DNA.  Figure 3B evidences fragments in which seventeen of these were methylated. Each sample in figures 3B and 3C represent individual sequenced nucleic acid clones (see figure description).  Furthermore, there were many unmethylated cytosine molecules in this target sequence, for example, the “tt” dinucleotide at the end of the forward primer is a “cc” dinucleotide in the untreated CCNA1 promoter, which can be ascertained by comparing SEQ ID NO:  8248 to the untreated version (see alignment in 103 section of this office action).  The amplified fragments depicted in Figure 3 are 196 nucleotides in length, consists of a fragment that has at least 98% identity with SEQ ID NO:  8248, and it is a bisulfite treated SqBE18 DNA comprising more than nine methylated cytosines.  
Instant SEQ ID NO:  8318 is a fragment of SEQ ID NO:  8234, namely nucleotides 52-227.  Instant SEQ ID NO: 8332 is the fully methylated version of nucleotides 52-227; that is the “y” in SEQ ID NO: 8318 are “T” in SEQ ID NO: 8234.  The fragment taught by Kitkumthorn et al. overlaps with SEQ ID NO: 8318 but does not consist of SEQ ID NO: 8318 or a fragment of SEQ ID NO:  8318.  
 	Additionally, Kitkumthorn teach MSPCR products that consist of fragments of SEQ ID NO:  8318.  See Figure 1. In particular, the MS-PCR “methylated” PCR product is a 46 base pair sequence that consists of a fragment of SEQ ID NO:  8318.  Compare Figure 1 to SEQ ID NO:  8318, beginning at nucleotide 128, to the amplification product form “meth” illustrated in Figure 1A of the reference.  
Additionally, the reference teaches bisulfite treated DNA was amplified to produce products of 67 and 196 base pairs (Table 1).  
	Regarding claims 107 and 108, the reference does not teach an amplicon that consists fragment that is at least 80% identical SEQ ID NO:  8318 or SEQ ID NO:  8332, is at least 50 nucleotides in length and comprises more than nine methylated cytosines and at least one unmethylated cytosine that has been converted. 
	SqBE18 is fragment of the human CCNA1 promoter.  
 	The promoter sequence of the CCNA1 gene was known. See GenBank Accession AF124143.  
	The effect of bisulfite treatment and PCR amplification of bisulfite treated DNA was known by the skilled artisan- in an amplified sequence unmethylated cytosines would appear as thymine residues, and in a CpG position whether or not the sequence changed would be dependent on methylation state.  This prediction technique is exemplified in Figure 1A of Kitkumthorn.  
 	Thus, the predicted sequence of a bisulfite treated CCNA1 gene promoter comprises a sequence as set forth below.  Numbering is according to the GenBank record. The top line is the sequence in the GenBank record, the bottom line is the predicted bisulfite treated sequence.  Instant SEQ ID NO:  8318 begins at nucleotide 523 of the bisulfite converted sequence and continues to nucleotide 698.  Instant SEQ ID NO:  8332 aligns to the same portion, and is the predicted sequence which occurs when all CpG islands are methylated.  

    PNG
    media_image1.png
    928
    708
    media_image1.png
    Greyscale


 	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to have modified the amplification products taught by Kitkumthorn so as to have amplified a fragment upstream of the cloning fragment taught by Kitkumthorn in order to have provided additional portion of the promoter for sequencing.  One would have been motivated to amplify a fragment upstream of the sequenced fragment in order to provide more sequence information and interrogate additional CpG sites to determine how far upstream the methylation occurs.  
Alternatively, it would have been obvious to have modified the methylation PCR product so as to have amplified the entire region taught in Figure 1, as an equivalent PCR product for detecting methylated sequence.  The selection of PCR products and amplicons for MS PCR and sequencing involves design choice, and as the sequence of the CCNA1 promoter was known in its entirety and predicting the methylated sequences was also known, it would have been obvious to amplify and sequence a variety of fragments to check for methylation and the involvement of methylation in this region of the promoter in cancer.  The evidence of record supports that would be a necessary property of such amplification products from the patients taught by Kitkumthorn that they would have the majority of the CpG islands methylated, see both Figure 3A and 3C which exemplify methylated state at all regions tested in tumor samples.   Thus, these amplicons obtained from tumor samples would be fragments of SEQ ID NO:  8332 as well as fragments of SEQ ID NO:  8318.    
Response to Remarks
	The rejection for anticipation was overcome by amendment to the claims. 
 	The rejection for obviousness is maintained. 
	Applicant argues that the fact that the promoter sequence of the CCNA1 gene is known does not make it prima facie obvious for the skilled artisan to modify Kitkumthorn’s amplicon because the GenBank record does not disclose any significance to any particular region of the promoter, and nothing in the published sequence would have motivated or guided a skilled artisan to modify Kitkumthorn’s amplicons.  However, this is a piecemeal analysis that does not consider the totality of the rejection, as Kitkumthorn’s teachings very specifically guide the skilled artisan to study methylation in the CCNA1 promoter, and exemplify amplifying different portions of the promoter and different sized amplicons to do so.  
	Applicant further argues that the present application relates to methods and DNA molecules for detecting esophageal cancer, while Kitkumthorn is related only to human papillomavirus-associated cervical cancer.  Applicant argues that a person of skill in the art would not apply the methylation of the promoter to inform diagnosis for any other type of cancer.  The current claims are product claims.  There is no requirement in the claims to “apply the methylation” to inform diagnosis for any other type of cancer.  Something which is old does not become patentable upon the discovery of a new property.  MPEP 2112(I).  
	Applicant argues that a person of skill in the art would not look to Kitkumthorn for motivation to interrogate the CCNA1 promoter in additional regions other than those disclosed in the reference.  Applicant argues that the reference does not disclose any desire or guidance as to how to  provide more sequence information and interrogate additional CpG sites to determine how far upstream the methylation occurs, and that the examiner failed to provide evidence of motivation to do so.  However, reference teaches “The aim of this study was to evaluate DNA methylation status of cyclin A1 (p. 2, Col. 1).”  Amplifying fragments immediately upstream of the sequenced fragment would further this goal.  The reference already provides evidence in the MSPCR assay that the methylated region extends upstream of the bisulfite sequenced region, and thus it would logically follow to sequence this portion to determine how far upstream the methylation occurs.
	 Applicant argues that Kitkumthorn “going in a different direction” by providing an amplicon for diagnostic purposes of invasive cervical cancer is evidence of non-obviousness, and that there is no evidence that Kitkumthorn or the GenBank accession even recognized the problem the inventors seek to solve in the instant application.  Applicant argues that obviousness is not shown when what was obvious to try was to explore a new technology or a general approach.    Again, here the claims are to products.  The argument that Kitkumthorn would not provide an amplicon for other diagnostic purposes is spurious because this argument goes to a feature which is not claimed.  There are no methods for detecting esophageal cancer under examination in this application.  
	Applicant further argues that the Examiner has relied on impermissible hindsight by using the inventors’ own teachings in order to arrive at the claimed invention.  The rejection does not “rely” on the inventors’ teaching to arrive at the invention.  Insofar as the SEQ ID NO claimed are mentioned it is to demonstrate how they relate to the prior art.  There is direct overlap between the claimed sequences and the amplification products taught in the reference.  
	Applicant argues that the examiner has failed to point to any evidence that a person of skill in the art searching for a diagnostic means for esophageal cancer would look to cyclin A1 gene promoter sequence, and even if a person would have, there is no evidence that, given the distinct amplicons disclosed in Kitkumthorn for cervical cancer, a person would be motivated to make and use the presently claimed particular amplicons for a different diagnostic purpose.   This argument again, goes to intended use and features which are not claimed in the current product claims. 
	Applicant argues that even if a person of skill in the art would have been motivated to further explore additional CpG sites to determine how far upstream the methylation occurs there would be no reasonable expectation of success that such efforts would lead to any useful DNA molecules for any diagnostic purposes, much less the ones recited in the pending claims.  The reference cited is not directed to developing molecules for “diagnostic purposes.”  This argument again focuses the intended use of the claimed products which does not result in a structural difference between the products which are taught by the combined references and the claimed products. 
	Applicant points out that it is Applicant who first discovered that a DNA molecule as claimed are useful for the diagnosis of esophageal cancer.  Something which is old does not become patentable upon the discovery of a new property.  MPEP 2112(I).  The claims are drawn to DNA molecules, not methods for detecting or diagnosing esophageal cancer.  Even if the claims did modify the products with such an intended use, this use would provide no structural distinction from the molecules which are obvious in view of the references. 
	The rejection is maintained.  
	No prior art rejection has been applied to claim 142 because there is no embodiment of the claim that is proper- a molecule cannot consist of a molecule that has 80% identity to SEQ ID NO:  8318 or 8332 or a fragment thereof  AND ALSO consist of the much longer SEQ ID NO: 8332.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31, 106-108, 111-116, 118-133 and 143 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 39, 41-48, 50, 52-56, 58 and 59 of copending Application No. 17/590986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application teach nucleic acids which are SqEB18 sequences, which are inherently identical to the claimed sequences, since SqEB18 is defined in the copending application in the same way.  
 	The copending application is not a divisional of the instant application and so it is not protected from an obviousness type double patenting rejection by 35 USC 121.  See MPEP 804.01.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaz et al. ((2011) DNA methylation profiling in Barrett’s esophagus and esophageal adenocarcinoma reveals unique methylation signatures and molecular subclasses, Epigenetics, 6:12, 1403-1412) teach DNA was extracted from a total of 29 normal squamous esophagus, 29 Barrett’s esophagus, 8 high-grade dysplasia and 30 esophageal adenocarcinoma cases. Sodium bisulfite treatment of 250 ηg DNA per sample was performed using the EZ DNA Methylation Kit (Zymo Research, #D5002) according to the manufacturer’s instructions.  Thus, the reference teaches bisulfite treatment of DNA obtained from patients having each of these conditions. 
Shaw et al. (British Journal of Cancer (2006) 94, 561 – 568) teach methylation analysis of a portion of the cyclin A1 promoter that overlaps with the portion that SEQ ID NO:  8318 is derived from.  This is evident by aligning all sequences to the cyclin A1 gene promoter. 
Tokumaru et al. 2006, cited in IDS filed 5/21/2021 teach that the Cyclin A1 methylation was detected in 30% of esophageal cancer samples tested, as well as in 60% of esophageal cancer cell lines.  

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634